DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on September 19, 2022 has been considered and entered. 
Accordingly, claims 1-25 are pending in this application. Claims 1, 3,-5, 7, 9-10, 12-13, 16, 18-19, and 24-25 are currently amended; claims 2, 6, 8, 11, 14-15, 17, 20-23 are original.
Applicant is reminded of manner of making amendments in applications. Claims 1-2, 6-8, 10-11, 15, 17, and 21 has more than one status identifiers, but must only have one. See C.F.R. 1.121 for more information.
Claim Objections
Claims 2-4 and 11-13 objected to because of the following:
A. In claim 2 line 2, “the integrator” should read “the selected integrator” instead for consistency of claim terminologies. Claim 11 recites a similar limitation and is objected to for the same reason.
B. In claim 3 line 4, “said integrator” should read “said selected integrator” instead for consistency of claim terminologies. Claim 12 recites a similar limitation and is objected to for the same reason.
C. In claim 4 line 10, “said integrator” should read “said selected integrator” instead for consistency of claim terminologies. Claim 13 recites a similar limitation and is objected to for the same reason.
D. Claim 12 recites “wherein the output electric current is generated by the crosspoint device” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as a crosspoint device.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112(a) below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “passing the second output electric current from the crosspoint device to said selected integrator” in lines 9-10. It is unclear whether “the crosspoint device” refers to the first or the second crosspoint device. For purposes of examination “the crosspoint device” will be interpreted as the second crosspoint device since the second crosspoint devices outputs the second output electric current. Claim 13 recites a similar limitation in lines 10-11 and are rejected for the same reason.
Claim 10 recites the limitations “the electronic circuit is configured to: transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array”. This limitation is unclear because it merely state a function (that the electronic circuit must somehow transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array) that is not performed by any structure recited in the claim. The recited functions do not follow from the structure recited in the claim, i.e., the crosspoint array, and the output circuit, so it is unclear whether the function require some other structure or are simply a result of operating the circuit in a certain manner. See MPEP 2173.05(g). Claims 11-18 inherit the same deficiency as claim 10 by reason of dependence.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites the limitations “the electronic circuit is configured to: transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array”. This limitation is unclear because it merely state a function (that the electronic circuit must somehow transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array) that is not performed by any structure recited in the claim. The recited functions do not follow from the structure recited in the claim, i.e., the crosspoint array, and the output circuit, so it is unclear whether the function require some other structure or are simply a result of operating the circuit in a certain manner. When functional claim language is found indefinite, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all  ways of performing a function and indicate that the inventor has not provided sufficient disclosure  to show possession of the invention. See MPEP 2173.05(g). Claims 11-18 inherit the same deficiency as claim 10 by reason of dependence.
Claim 19 recites the limitation “each of the integration capacitors being electrically switchable so as to aggregate current from a plurality of accumulation wires during a single integration step”. This limitation lacks written description support because the disclosure fails to disclose that each of the integration capacitors aggregate current from a plurality of accumulation wires during a single integration step. Figs. 11-13 and paragraphs [0067-0071] describes integrators 908 and 912 aggregating currents from different columns of the crossbar array, however, the output currents are received in different time steps, i.e. different integration steps, and not during a single integration step. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 20-25 inherit the same deficiency as claim 19 by reason of dependence.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1, 5-10, and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 6-10, 10, and 15-18 respectively of copending Application No. 16884128, hereinafter ‘128 reference, in view of Buchanan et al. (US 2018/0253643 A1).
Regarding claim 1, the ‘128 reference teaches 
16363463 (instant)
16884128 (reference)
1. A computer implemented method for implementing a convolutional neural network (CNN) using a crosspoint array, the method comprising:
1. A computer-implemented method for implementing a convolutional neural network (CNN) using a crosspoint array, the method comprising:
configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the CNN, by storing one or more convolution kernels of the convolution layer in a plurality of crosspoint devices of the crosspoint array 
configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the CNN, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array
performing computations for the CNN via the crosspoint array by 
performing computations for the CNN via the crosspoint array by iterating, for a predetermined number of times, a set of operations comprising
transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array 
transmitting voltage pulses corresponding to a subpart of a vector of input data of the convolution layer to the crosspoint array
outputting an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data 
outputting electric currents that are representative of performing multiplication operations at the one or more crosspoint devices in the crosspoint array, the electric currents based on weight values stored by the crosspoint devices and the voltage pulses from the input data


The ‘128 reference does not explicitly teach passing the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator to a selected integrator.
However, on the same field of endeavor, Buchanan teaches a circuit and a method for performing neural network operations in a crossbar array. The circuit includes column output circuits where each column output circuit includes an integration capacitor Cint and a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor. Further, Buchanan discloses that each of the column output circuits 300 include similar features in similar configurations except for being connected to different column lines CL and that a controller 400 include circuitry to generate the integration control signal) (Buchanan Figs. 1-5 and paragraphs [0013, 0020, 0036] where the selected integrator –column output circuit 300_1-300M; crosspoint devices from two or more columns – memristors 101 in column lines CL1-CLM; output controller – controller 400).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan and include column output circuits similar to the column output circuit of Buchanan that are controlled by a controller such that the output electric current from crosspoint devices from two or more columns are transmitted to the column output circuit when performing an analog multiply-accumulate (MAC) operation. Both the ‘128 reference and Buchanan are directed to performing neural network operations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is crossbar array for performing MAC operations that includes a column output circuit for accumulating current generated by each crosspoint device. Se MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches passing the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator to a selected integrator.
Regarding claim 5, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein the selected integrator is selected by the output controller, based on a mode signal that maps the output electric current from the crosspoint devices to the selected integrator (Buchanan Figs. 1-5 and paragraph [0036] output controller – controller 400; mode signal – integration control signal Crt_Int; paragraph [0013] “each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods”).

Regarding claim 6, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time (claim 6 “wherein the crosspoint devices are arranged to implement one or more columns of a convolution kernel of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time).

Regarding claim 7, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 6 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all rows of said convolution kernels are integrated (claim 7 “wherein the electric charge accumulated by an integrator from the set of integrators represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all rows of said convolution kernel are integrated).

Regarding claim 8, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 1 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented one column at a time (claim 8 “wherein the crosspoint devices are arranged so as to implement one or more rows of a convolution kernel of a given layer of the CNN, and wherein the input data represent neuron excitations to said layer of the CNN presented one column at a time”).

Regarding claim 9, the ‘128 reference as modified in view of Buchanan teaches all the limitations of claim 8 as stated above. Further, the ‘128 reference as modified in view of Buchanan teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all columns of said convolution kernels are integrated (claim 9 “wherein the electric charge accumulated by an integrator from the set of integrators represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all columns of said convolution kernel are integrated”).

Regarding claim 10, the ‘128 reference teaches 
16363463 (instant)
16884128 (reference)
10. An electronic circuit for performing computations of a trained convolutional neural network (CNN), the electronic circuit comprising: 
10. An electronic circuit for performing computations of a trained convolutional neural network (CNN), the electronic circuit comprising:
a crosspoint array; and 
a crosspoint array; 
an output circuit comprising one or more integrators; wherein performing the computations of the trained CNN comprises: 
an output circuit comprising one or more integrators; wherein performing a
training of the CNN comprises performing a method that comprises:
the crosspoint array configured to be a convolution layer in the CNN by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; and 
configuring the crosspoint array corresponding to a convolution layer in the CNN by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; 
to perform computations for the CNN via the crosspoint array by, the electronic circuit is configured to: 
performing computations for the CNN via the crosspoint array by iterating, for a predetermined number of times, a set of operations comprising: 
transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; 
transmitting voltage pulses corresponding to a subpart of a vector of input data of the convolution layer to the crosspoint array; 
output an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data 
outputting electric currents representative of performing multiplication operations at the one or more crosspoint device in the crosspoint array, the electric current based on weight values stored by the crosspoint devices and the voltage pulses from the input data


The ‘128 reference does not explicitly teach pass the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator from the output circuit, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator.
However, on the same field of endeavor, Buchanan teaches a circuit and a method for performing neural network operations in a crossbar array. The circuit includes column output circuits where each column output circuit includes an integration capacitor Cint and a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor. Further, Buchanan discloses that each of the column output circuits 300 include similar features in similar configurations except for being connected to different column lines CL and that a controller 400 include circuitry to generate the integration control signal) (Buchanan Figs. 1-5 and paragraphs [0013, 0020, 0036] where the selected integrator –column output circuit 300_1-300M; crosspoint devices from two or more columns – memristors 101 in column lines CL1-CLM; output controller – controller 400).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘128 reference in view of Buchanan and include column output circuits similar to the column output circuit of Buchanan that are controlled by a controller such that the output electric current from crosspoint devices from two or more columns are transmitted to the column output circuit when performing an analog multiply-accumulate (MAC) operation. Both the ‘128 reference and Buchanan are directed to performing neural network operations in a crossbar array and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is crossbar array for performing MAC operations that includes a column output circuit for accumulating current generated by each crosspoint device. Se MPEP 2141.III(A).
Therefore, the combination of the ‘128 reference as modified in view of Buchanan teaches pass the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator from the output circuit, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator.
Regarding claims 14-18, they are rejected for the same reasons as claims 5-9 respectively as discussed above since claims 14-18 recite limitations similar to claims 5-9 respectively.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen (US Patent No. 9,646,243 B1).
Regarding claim 1, Buchanan teaches a computer implemented method for implementing a  (Buchanan claim 15 neural network – artificial neural network; crosspoint array – crossbar array):
configuring the crosspoint array, the crosspoint array corresponding to a  layer in the weights  of the  layer in a plurality crosspoint devices of the crosspoint array (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight” where plurality of crosspoint devices – plurality of memristor 101 in crossbar 100); and
performing computations for the 
transmitting voltage  (Buchanan claim 15 “applying a plurality of analog voltages to a first node during a plurality of time periods, respectively”; Figs. 1-5 and paragraph [0018] The row driver circuitry 200 serves as an input stage of the crossbar array 100, and may apply analog voltages to the row lines RL across a plurality of time periods based on the digital input vector X according to a distributed digital-to-analog conversion architecture”);
outputting an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage  (Buchanan Figs. 1-5 and paragraphs [0010, 0013] “A memristor-based analog MAC is a MAC that performs the multiply-accumulate operation in the analog domain, using one or more memristors to perform a multiply portion of the multiply accumulate operation. For example, voltages may be applied across the memristors and the resulting currents flowing through the memristors may be summed. The conversion of voltage to current represents the multiply portion of the multiply-accumulate operation in the analog domain, since the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor. Thus, the desired multiplications may be made in the analog domain by appropriately setting the conductances of the memristors and the voltages applied thereto” where the current flowing through each memristor corresponds the electric current); and
passing the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator (Buchanan Figs. 1-5 and paragraph [0013] “in certain examples each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods; claim 15 “closing at least one switch corresponding to the column line for a specified amount of time during each of the plurality of time periods, and, while the at least one switch is closed, causing an integration current to flow to or from an integration capacitor corresponding to the column line whose magnitude mirrors a current flowing on the column line” where selected integrator –column output circuit 300_1-300M; crosspoint devices from two or more columns – memristors 101 in column lines CL1-CLM; output controller – controller 400; paragraph [0020] “each of the column output circuits 300 may include similar features in similar configurations (except for being connected to different column lines CL), and therefore the example column output circuit 300_M that is illustrated in the expanded view may be representative of all of the column output circuits 300; paragraph [0036] “The controller 400 may include circuitry to generate the clock signal Clk, the reset signal, and the integration control signal Crt_Int”).

	Buchanan does not explicitly teach implementing a convolutional neural network (CNN); configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in a plurality of crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and outputting an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data.
	However, on the same field of endeavor, Gokmen teaches a computer implemented method for implementing a convolutional neural network (CNN) using resistive processing unit (RPU) array, the method comprising: configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer; and performing forward pass computations for the CNN via
the RPU array by: transmitting voltage pulses corresponding to input data of the convolution layer to the RPU array (Gokmen claim 1; Fig. 6 step 602 and col 10 lines 39-46 “the training can be performed by a system that is equipped with an RPU array as described herein. The CNN can be initialized using random weights for the neurons, as shown at block 602. The training data for the CNN 300 is received, as shown at block 605. In an example, the CNN can be pre-set with sample convolutional kernels and biases, which are refined to give consistent and efficient result; Fig. 24 step 2420 and col 21 lines 18-21 “the values of the weights in the RPU array 800 are set to the initial values of the convolution kernels 520 after converting to the column vector format as described earlier”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and configure the system of Buchanan to implement a convolutional neural network (CNN) using the crossbar array by configuring the crossbar array to store convolution kernels of the convolution layer, and transmitting voltage pulses corresponding to the input data during computation such that the output electric current is based on the weight value stored by the crosspoint device and the voltage pulses from the input data. Both Buchanan and Gokmen are directed to performing computations of a neural network using crossbar arrays and one of ordinary skill in the art would have been capable of applying the known technique of using the crossbar array to implement a convolutional neural network and performing computations by transmitting voltage pulses to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result is a convolutional neural network using a crossbar array and the improvement is a system that implements a convolutional neural network in addition to the artificial neural network. See MPEP 2141.III(D).
	Therefore, the combination of Buchanan as modified in view of Gokmen teaches a computer implemented method for implementing a convolutional neural network (CNN) using a crosspoint array, the method comprising: configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in a plurality of crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by: transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and outputting an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data.

Regarding claim 5, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the selected integrator is selected by the output controller, based on a mode signal that maps the output electric current from the crosspoint devices to the selected integrator (Buchanan Figs. 1-5 and paragraph [0036] mode signal – integration control signal Crt_Int; paragraph [0013] “each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods”).
	
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen and Yakopcic et al. (NPL – “Memristor Crossbar Deep Network Implementation Based on a Convolutional Neural Network”), hereinafter Yakopcic.
Regarding claim 10, Buchanan teaches an electronic circuit for performing computations of a (Buchanan Figs. 1-5):
a crosspoint array (Buchanan Figs. 1-5 and paragraph [0015] crosspoint array – crossbar array 100); and
an output circuit comprising one or more integrators; wherein performing the computations of the (Buchanan Figs. 1-5 and paragraphs [0019] output circuit – column output circuits 300_1-300-M; one or more integrators – each column output circuit 300):
the crosspoint array configured to be a weights of the  (Buchanan paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraph [0017] “Each input of a given MAC may be assigned a weighting by setting the conductance GRL of the corresponding memristor 101 to a value that corresponds to the desired weight” where crosspoint devices – memristor 101); and
to perform computations for the  the electronic circuit is configured to:
transmit voltage  (Buchanan claim 15 “applying a plurality of analog voltages to a first node during a plurality of time periods, respectively”; Figs. 1-5 and paragraph [0018] The row driver circuitry 200 serves as an input stage of the crossbar array 100, and may apply analog voltages to the row lines RL across a plurality of time periods based on the digital input vector X according to a distributed digital-to-analog conversion architecture”);
output an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage  (Buchanan Figs. 1-5 and paragraphs [0010, 0013] “A memristor-based analog MAC is a MAC that performs the multiply-accumulate operation in the analog domain, using one or more memristors to perform a multiply portion of the multiply accumulate operation. For example, voltages may be applied across the memristors and the resulting currents flowing through the memristors may be summed. The conversion of voltage to current represents the multiply portion of the multiply-accumulate operation in the analog domain, since the current flowing through each memristor equals the conductance of the memristor multiplied by the voltage applied across the memristor. Thus, the desired multiplications may be made in the analog domain by appropriately setting the conductances of the memristors and the voltages applied thereto” where the current flowing through each memristor corresponds the electric current and one memristor 101 corresponds to the crosspoint device); and
passing the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator from the output circuit, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator (Buchanan Figs. 1-5 and paragraph [0013] “in certain examples each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods; claim 15 “closing at least one switch corresponding to the column line for a specified amount of time during each of the plurality of time periods, and, while the at least one switch is closed, causing an integration current to flow to or from an integration capacitor corresponding to the column line whose magnitude mirrors a current flowing on the column line” where selected integrator –column output circuit 300_1-300M; crosspoint devices from two or more columns – memristors 101 in column lines CL1-CLM; output controller – controller 400; paragraph [0020] “each of the column output circuits 300 may include similar features in similar configurations (except for being connected to different column lines CL), and therefore the example column output circuit 300_M that is illustrated in the expanded view may be representative of all of the column output circuits 300; paragraph [0036] “The controller 400 may include circuitry to generate the clock signal Clk, the reset signal, and the integration control signal Crt_Int”).
	Buchanan does not explicitly teach an electronic circuit for performing computations of a trained convolutional neural network (CNN): wherein performing the computations of the trained convolutional neural network: the crosspoint array configured to be a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; and to perform computations for the convolutional neural network via the crosspoint array the electronic circuit is configured to: transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and output an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data.
	However, on the same field of endeavor, Gokmen teaches a circuit that includes a resistive processing unit array and a method for performing computations for a CNN, the method comprising: configuring an RPU array corresponding to a convolution layer in the CNN based on convolution kernels of the convolution layer; and performing forward pass computations for the CNN via the RPU array by: transmitting voltage pulses corresponding to input data of the convolution layer to the RPU array (Gokmen claims 1, 9).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and configure the system of Buchanan to implement a convolutional neural network (CNN) using the crossbar array by configuring the crossbar array to store convolution kernels of the convolution layer, and transmitting voltage pulses corresponding to the input data during computation such that the output electric current is based on the weight value stored by the crosspoint device and the voltage pulses from the input data. Both Buchanan and Gokmen are directed to performing computations of a neural network using crossbar arrays and one of ordinary skill in the art would have been capable of applying the known technique using the crossbar array to implement a convolutional neural network and performing computations by transmitting voltage pulses to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. The predictable result is a convolutional neural network using a crossbar array and the improvement is a system that implements a convolutional neural network in addition to the artificial neural network. See MPEP 2141.III(D).
	Therefore, the combination of Buchanan as modified in view of Gokmen an electronic circuit for performing computations of a convolutional neural network (CNN): wherein performing the computations of the convolutional neural network: the crosspoint array configured to be a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; and to perform computations for the convolutional neural network via the crosspoint array the electronic circuit is configured to: transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and output an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data.
Buchanan as modified in view of Gokmen does not explicitly teach an electronic circuit for performing computations of a trained convolutional neural network (CNN): wherein performing the computations of the trained convolutional neural network: the crosspoint array configured to be a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; and to perform computations for the convolutional neural network via the crosspoint array the electronic circuit is configured to: transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and output an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data.
However, on the same field of endeavor, Yakopcic teaches a memristor crossbar implementation for a trained convolutional neural network (Yakopcic page 3 left col first paragraph “The circuit in Fig. 2 assumes that the convolution kernels required for this system have already been determined in software using an ex-situ training process”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Yakopcic and configure the system of Buchanan to implement computations for a trained convolutional neural network (CNN).
The motivation to do so is because once trained, the analog crossbar circuits can highly parallelize the recognition phase of a CNN algorithm (Yakopcic abstract).
Therefore, the combination of Buchanan as modified in view of Gokmen and Yakopcic teaches an electronic circuit for performing computations of a trained convolutional neural network (CNN): wherein performing the computations of the trained convolutional neural network: the crosspoint array configured to be a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; and to perform computations for the convolutional neural network via the crosspoint array the electronic circuit is configured to: transmit voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array; and output an electric current representative of performing a multiplication operation at each crosspoint device in the crosspoint array, the electric current based on a weight value stored by each crosspoint device and the voltage pulses from the input data; and pass the output electric current from crosspoint device devices from two or more columns of the crosspoint array to a selected integrator from the output circuit, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator.

Regarding claim 14, Buchanan as modified in view of Gokmen teaches all of the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the selected integrator is selected by an output controller based on a mode signal that maps the output electric current from the crosspoint device to the selected integrator (Buchanan Figs. 1-5 and paragraph [0036] mode signal – integration control signal Crt_Int; paragraph [0013] “each column output circuit may include an integration capacitor, a switch that is controlled by an integration control signal, and current mirroring circuitry that is to, when the switch is closed, flow an integration current to or from an electrode of the integration capacitor whose magnitude mirrors a current flowing on the corresponding column line, and the integration control signal may close the switch for a specified amount of time during each of the plurality of time periods”).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen as applied to claim 1 above, and further in view of Nourazar.
	Regarding claim 6, Buchanan as modified in view of Gokmen teaches all the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given
layer of the CNN, and wherein the vector of input data represents neuron excitations to
the given layer of the CNN presented from the input data (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen does not explicitly teach wherein the vector of input data are presented from the input data, one row at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator one row at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time.  See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time.

	Regarding claim 7, Buchanan as modified in view of Gokmen and Nourazar teaches all the limitations of claim 6 as stated above. Further, Buchanan as modified in view of Gokmen and Nourazar teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all rows of said convolution kernels are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m (or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen and Yakopcic as applied to claim 10 above, and further in view of Nourazar.
Regarding claim 15, Buchanan as modified in view of Gokmen and Yakopcic teaches all the limitations of claim 10 as stated above. Further, Buchanan as modified in view of Gokmen and Yakopcic teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen and Yakopcic does not explicitly teach wherein the vector of input data are presented from the input data, one row at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and Yakopcic using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen, Yakopcic and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more columns of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time.

	Regarding claim 16, Buchanan as modified in view of Gokmen, Yakopcic and Nourazar teaches all the limitations of claim 15 as stated above. Further, Buchanan as modified in view of Gokmen, Yakopcic and Nourazar teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation is converted and transmitted only after all rows of said convolution kernels are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from (or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m (or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen as applied to claim 1 above, and further in view of Nourazar and applicant’s admission of obviousness to a person skilled in the art, hereinafter AAO.
Regarding claim 8, Buchanan as modified in view of Gokmen teaches all the limitations of claim 1 as stated above. Further, Buchanan as modified in view of Gokmen teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given
layer of the CNN, and wherein the vector of input data represents neuron excitations to
the given layer of the CNN presented (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen does not explicitly teach wherein the vector of input data are presented one column at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator one row at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented one row at a time.
	Buchanan as modified in view of Gokmen and Nourazar does not explicitly teach wherein the vector of input data are presented one column at a time.
	However, AAO admits that performing CNN computations using columns instead of rows with corresponding adjustments to the matrices in the computations is obvious to a person skilled in the art (applicant’s specification paragraph [0076]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and Nourazar using AAO and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one column of an input or image data with corresponding adjustments to the arrangements of weights in the crossbar array to generate the correct MAC result. One of ordinary skill in the art could have substituted one known element of inputting one row of input data at a time for inputting one column of input data at a time, and the result of the substitution would have been predictable as the correct MAC result would still be generated. See MPEP 2141.III(B).
	Therefore, the combination of Buchanan as modified in view of Gokmen, Nourazar and AAO teaches wherein the vector of input data are presented from the input data, one column at a time.
	
	Regarding claim 9, Buchanan as modified in view of Gokmen, Nourazar, and AAO teaches all the limitations of claim 8 as stated above. Further, Buchanan as modified in view of Gokmen, Nourazar and AAO teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation being converted and transmitted only after all columns of said convolution kernels are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan in view of Gokmen and Yakopcic as applied to claim 10 above, and further in view of Nourazar and applicant’s admission of obviousness to a person skilled in the art, hereinafter AAO.
Regarding claim 17, Buchanan as modified in view of Gokmen and Yakopcic teaches all the limitations of claim 10 as stated above. Further, Buchanan as modified in view of Gokmen and Yakopcic teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data (Buchanan Figs. 1-5 and paragraph [0011] “the crossbar array may form one layer of neurons in an artificial neural network ("ANN"), with each of the MACs forming an artificial neuron and weights for the neurons being set by adjusting the conductances of the corresponding memristors”; paragraphs [0037, 0041] “the electronic device 10 may include an artificial neural network ("ANN"). For example, the crossbar array 100, the row driver circuitry 200, and the column output circuits 300, may correspond to a first layer of the ANN … There may be additional layers of the ANN subsequent to the first layer, in which case the output Y of the first layer may be fed to the second layer as an input thereof”; Gokmen col. 4 lines 64-66 “an ANN for handwriting recognition is defined by a set of input neurons which can be activated by the pixels of an input image”; Gokmen Fig. 4 and col. 8 lines 65-67”).
	Buchanan as modified in view of Gokmen and Yakopcic does not explicitly teach wherein the vector of input data are presented from the input data, one column at a time.
	However, on the same field of endeavor, Nourazar teaches a vector-matrix multiplier using a memristor crossbar array accelerator in which one row of a matrix data is loaded or presented to the accelerator one row at a time (Nourazar page 6 algorithm 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen and Yakopcic using Nourazar and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one row of an input or image data. Both Buchanan and Nourazar are directed to performing neural network computations using a crossbar array and one skilled in the art could have combined the teaching of Buchanan and Nourazar as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memristor-based crossbar for neural network computations in which one row of input data is presented or applied to the crossbar array at a time. See MPEP 2141.III(A).
	Therefore, Buchanan as modified in view of Gokmen, Yakopcic, and Nourazar teaches wherein the crosspoint devices are arranged to implement one or more rows of the convolution kernels of a given layer of the CNN, and wherein the vector of input data represents neuron excitations to the given layer of the CNN presented from the input data, one row at a time.
	Buchanan as modified in view of Gokmen, Yakopcic, and Nourazar does not explicitly teach wherein the vector of input data are presented from the input data, one column at a time.
	However, AAO admits that performing CNN computations using columns instead of rows with corresponding adjustments to the matrices in the computations is obvious to a person skilled in the art (applicant’s specification paragraph [0076]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Buchanan in view of Gokmen, Yakopcic and Nourazar using AAO and configure the system of Buchanan such that the input vector X received by the row driver circuit 200 corresponds to one column of an input or image data with corresponding adjustments to the arrangements of weights in the crossbar array to generate the correct MAC result. One of ordinary skill in the art could have substituted one known element of inputting one row of input data at a time for inputting one column of input data at a time, and the result of the substitution would have been predictable as the correct MAC result would still be generated. See MPEP 2141.III(B).
	Therefore, the combination of Buchanan as modified in view of Gokmen, Yakopcic, Nourazar and AAO teaches wherein the vector of input data are presented from the input data, one column at a time.
	
	Regarding claim 18, Buchanan as modified in view of Gokmen, Yakopcic, Nourazar, and AAO teaches all the limitations of claim 8 as stated above. Further, Buchanan as modified in view of Gokmen, Yakopcic, Nourazar and AAO teaches wherein a charge held by the selected integrator represents an output excitation according to the given layer of the CNN, the output excitation is converted and transmitted only after all columns of said convolution kernels are integrated (Buchanan paragraphs [0023-0025, 0028] “Once the Pth time period tp has ended, the total amount of charge that will have been subtracted from ( or, in some examples, added to) the first electrode of the capacitor Cint will be equal to equation 2”; paragraphs [0039-0040] “The example electronic device 10 also includes an output circuit 500 that generates the digital output values y1 -y M (collectively the digital output vector Y) based on the voltage differences                         
                            ∆
                        
                    Vc of the column output circuits 300_1 to 300_M, respectively, and feeds the digital output values y1 -yM to an input stage 2000 of a second layer 1000 of the ANN … The output circuit 500 may include an analog-to- digital converter ("ADC") 502 that is to generate a digital output value y m that corresponds to the voltage difference ∆Vc of the mth column output circuit 300 based on the voltage Vc that is output via the output node Nout_m ( or based on another analog voltage that itself is based on V c, such as a sampled voltage Vsamp) with the voltage Vdd serving as a reference voltage”; paragraph [0028] “Thus, when the Pth time period tp has ended, the voltage difference                         
                            ∆
                        
                    VC of the integration capacitor Cint will be (tint/Cint) (V1GRL1 + V4GRL2 + V2GRL3 + V1GRL4 ), which is the desired MAC result scaled by the constant (tint/Cint); paragraph [0013]). 
Allowable Subject Matter
Claims 2-4, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 U.S.C. 112(b) rejection discussed above. Additionally claims 19-25 would be allowable if rewritten to overcome the 35 U.S.C. 112(a) rejection discussed above.
Claim 2 is directed to a computer implemented method comprising, among other things, wherein the integrator is a capacitor. Claim 3 is directed to a computer implemented method comprising, among other things, wherein the crosspoint device being at an intersection of a first row wire of the crosspoint array and a first column wire of the crosspoint array, and said integrator is physically more proximate to a second column wire than to the first column wire of the crosspoint array, and is electrically coupled to said first column wire of the crosspoint array in order to receive said output electric current. Claim 4 is directed to a computer implemented method comprising, among other things, passing the second output electric current from the crosspoint device to said selected integrator, where said integrator is physically more proximate to said first column wire than to the second column wire of the crosspoint array, and is electrically coupled to said second column wire of the crosspoint array in order to receive said second electric current. Claim 19 is directed to an electronic circuit comprising, among other things, integration capacitors, each of the integration capacitors being electrically switchable so as to aggregate current from a plurality of accumulation wires during a single integration step.
Further, none of the prior art references cited explicitly teach or suggest wherein the integrator is a capacitor as recited in claim 1. Although, each column output circuit of Buchanan includes a capacitor, it is not obvious to combine each capacitor in each column output circuit into a single capacitor as each capacitor aggregates current from its corresponding column line. Further, none of the prior art references cited explicitly teach or suggest an integrator that physically more proximate to a second column wire than to a first column wire of the crosspoint array, and is electrically coupled to the first column wire of the crosspoint array in order to receive said output electric current from the first column wire as required in claim 3. Similarly, none of the prior art references cited explicitly teach or suggest an integrator that is physically more proximate to a first column wire than to a second column wire of the crosspoint array, and is electrically coupled to the second column wire of the crosspoint array in order to receive a second electric current from the second column wire as required by claim 4. Furthermore, none of the prior art references cited explicitly teach or suggest a circuit comprising: integration capacitors where each of the integration capacitors aggregate current from a plurality of accumulation wires during a single integration step. Although Buchanan teaches a circuit comprising: integration capacitors where each of the integration capacitors aggregate current, each of the capacitor seems to only aggregate current from its corresponding column line during a single integration step and not from a plurality of columns as required by claim 19.
Response to Arguments
In view of amendments made, the 35 U.S.C. 112(b) rejection of claims 3, and 24-25 has been withdrawn. 
In view of amendments made, the double patenting rejection of claims 2-4, 11-13, and 19-25 has been withdrawn. 
Applicant’s arguments, see remarks page 13, filed 09/19/2022, with respect to the 35 U.S.C. 102 rejection of claims 19-20 and 22-23 have been fully considered and are persuasive. The 35 U.S.C. 102 rejection of claims 19-20 and 22-23 and the 35 U.S.C. 103 rejection of claims 21 and 24-25 has been withdrawn.
Examiner is persuaded by applicant’s argument that Buchanan fails to describe that each of the integration capacitors aggregate current from a plurality of accumulation wires during a single integration step.
Applicant's arguments filed 09/19/2022, see remarks pages 13-14 have been fully considered but they are not persuasive.
Applicant argues that the cited references fails to teach or suggest “passing the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator, wherein the selected integrator is selected by an output controller that maps the output electric current from the two or more columns to the selected integrator” as recited in amended claims 1 and 10.
Examiner respectfully disagrees. Based on a different interpretation of the previously applied reference, Buchanan discloses passing the output electric current from crosspoint devices from two or more columns of the crosspoint array to a selected integrator wherein the selected integrator corresponds to the column output circuits 300 of Buchanan. As described in at least paragraph [0020], each column output circuit 300_1-300_M has similar configuration, therefore, when the corresponding switch s1 in each of 300_1-300_M is closed, current is passed from a plurality of column lines, i.e. column lines CL_1-CL_M to the output circuit 300.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182